Citation Nr: 0103772	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  97-02 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension, 
secondary to service-connected disabilities.

2.  Entitlement to an increased disability rating for 
service-connected back strain, low back pain with 
degenerative arthritis, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The appellant served on active duty from February 1964 to May 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1966 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied the 
appellant's claim for service connection for hypertension, 
secondary to service-connected post-traumatic stress disorder 
(PTSD).  Thereafter, the appellant filed a timely notice of 
disagreement and substantive appeal of this issue. 

In June 1998, the Board remanded this case for additional 
development of evidence, including an examination of the 
appellant and medical opinions. 

During the course of this appeal, the appellant raised a 
claim of entitlement to an increased disability evaluation in 
excess of 10 percent for his service-connected back strain, 
low back pain with degenerative arthritis.  The RO denied 
this claim in a rating decision dated in March 1998.  

In December 1998, the RO issued a rating decision that 
confirmed and continued the denial of an increased disability 
rating for the appellant's service-connected back strain, low 
back pain with degenerative arthritis.  That rating decision 
also denied the appellant's expanded claim for service 
connection for hypertension, secondary to his service-
connected back disorder.  Thereafter, the appellant filed a 
timely notice of disagreement and substantive appeal of these 
issues.  

For the sake of clarity, the Board has combined and 
recharacterized the issues relating to the appellant's 
hypertension as simply: entitlement to service connection for 
hypertension, secondary to service-connected disabilities.  

The issue of an increased disability rating in excess of 10 
percent for service-connected back strain, low back pain with 
degenerative arthritis, will be addressed in the Remand 
portion of this decision.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's claim for service 
connection for hypertension. 

2.  The appellant is currently service-connected for the 
following conditions at the following disability ratings: (1) 
fracture, right femur with history of 4-inch shortening with 
loss of flexion of right knee, rated as 80 percent disabling; 
(2) PTSD, rated as 50 percent disabling; (3) back strain, low 
back pain with degenerative arthritis, rated as 10 percent 
disabling; and (4) donor site scar of abdomen, rated as 
noncompensable (0 percent).

3.  A confirmed diagnosis of hypertension was first noted in 
January 1996.  

4.  There is medical evidence of record indicating that the 
appellant's current hypertension has been aggravated by his 
service-connected disabilities.


CONCLUSION OF LAW

Service connection is warranted for hypertension, secondary 
to service-connected disabilities.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098 
(2000) (to be codified at 38 U.S.C. §5107); 38 C.F.R.§§ 
3.303, 3.307, 3.309 (2000); Allen v. Brown, 7 Vet. App. 439 
(1995).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the United States Marine 
Corps from February 1964 through May 1966.  The veteran's 
entrance examination, performed in February 1964, noted that 
his blood pressure was 120/60.  A review of the veteran's 
service medical records revealed that in January 1966 he 
stepped on a booby trap and sustained a compound, comminuted 
fracture of the right distal femur with loss of approximately 
four inches of femur at the junction of the middle and distal 
one-thirds.  He promptly underwent surgery while still in 
Vietnam for the removal of many of the comminuted bone 
fragments and primary wound care.  A Steinmann pin was 
inserted into the tibial tubercle for skeletal traction.  No 
other injuries were apparent.  

In August 1966, the RO issued a rating decision that granted 
service connection for fracture, compound, comminuted right 
femur with four-inch shortening, and assigned thereto an 
initial disability evaluation of 80 percent, effective in May 
1966.  

In June 1967, a VA general physical examination showed that 
the veteran's blood pressure was 130/70.  The examination 
report concluded, in part, with a diagnosis of compound 
fracture, right femur, with good healing, but with a 
shortening of the right leg of three inches.  

In May 1972, the RO issued a rating decision that granted 
service connection for donor site scar of the abdomen, and 
assigned thereto a noncompensable (0 percent) initial 
disability rating, effective in October 1967.

In June 1990, a VA general physical examination was 
conducted.  The report of this examination noted the 
veteran's complaints of bilateral knee and back pain, as well 
as his complaints of PTSD.  The report concluded with 
diagnoses of PTSD, low back pain from back strain, and 
malunion of fracture of right femur, leg length discrepancy, 
and loss of flexion of right knee.  

In October 1990, the RO issued a rating decision that granted 
service connection for PTSD and assigned thereto an initial 
disability evaluation of 50 percent, effective in March 1989.  
The RO's October 1990 rating decision also granted service 
connection for back strain, low back pain, and assigned 
thereto an initial disability evaluation of 10 percent, 
effective in March 1989.

A medical treatment summary report, dated January 1996, was 
submitted by F. Lopez, M.D., F.A.P.A.  In his report, Dr. 
Lopez indicated that "[f]or the past year, [the veteran] has 
developed hypertension.  There is a direct connection between 
the PTSD and hypertension as the stresses of daily life 
continue to impact on his functioning due to maturing or 
aging."

In April 1996, the veteran filed his present claim seeking 
service connection for hypertension, secondary to his 
service-connected PTSD and/or to his service-connected 
orthopedic conditions.  In support of his claim, the veteran 
submitted a variety of medical opinions and medical research 
literature, including the following (with summaries):

A.  Hypertension in the War Veteran, by 
Lawrence R. Moss, M.D., Diplomate, 
American Board of Psychiatry and 
Neurology, May 18, 1995.

After conducting a review of the 
available medical literature, Dr. 
Moss concluded that "[t]hose 
veterans suffering from post-
traumatic stress disorder, the 
prototypical anxiety disorder, are 
at increased risk for developing 
hypertension."

B.  Medical opinions and statements from 
F. Lopez, M.D, F.A.P.A., dated January 
1996, September 1997, and April 1999.

Dr. Lopez attributes the veteran's 
hypertension to both his service-
connected PTSD and his service-
connected orthopedic disabilities.

C.  Medical opinion statement from J. 
Wessner, M.D., dated in September 1998.
	
Dr. Wessner concluded that the 
veteran developed hypertension 
secondary to his service-connected 
chronic low back pain and PTSD.

D.  Medical opinion from J. Aldrete, 
M.D., M.S., dated December 1998.

Dr. Aldrete concluded that the 
veteran developed hypertension 
secondary to his service-connected 
orthopedic disabilities.  
Specifically, Dr. Aldrete indicated 
that the veteran's orthopedic 
disabilities "contributed to the 
development of hypertension as a 
secondary effect due to release of 
catecholamine because of the chronic 
pain he suffered from a gun shot 
wound of the right femur and back 
condition."

The claims file also contained considerable evidence that is 
inconsistent with a finding of a causal relationship between 
the veteran's hypertension and his service-

connected conditions.  This evidence consists of the 
following (with summaries):

A.  Letter from Compensation and Pension 
Service Director, dated September 7, 1995 
(based on a special Undersecretary of 
Health advisory opinion).

This letter states that "there is 
nothing in the current medical 
literature to state that experiences 
as a Prisoner of War (POW) can 
subsequently cause development of 
hypertension.  Thus, it is unlikely 
that the veteran's hypertension 
resulted from his experience as a 
POW or/and his service connected 
PTSD."

B.  VA examination for PTSD, conducted in 
August 1998.

The VA examiner conducting this 
examination concluded that "[t]his 
veteran does have post-traumatic 
stress disorder with a documented 
history of post-traumatic stress 
disorder.  The patient also has 
essential hypertension which the 
examiner feels is a separate illness 
from post-traumatic stress 
disorder."

C.  VA examination of the heart, 
conducted in August 1998.

The VA examiner conducting this 
examination noted that the 
"[c]ontributing role of stress to 
the development or worsening of 
hypertension is not possible to 
ascertain.  According to the 
textbook 'Heart Disease' by 
Braunwald (5th edition, page 819) 
'the transient increase in 
epinephrine during stress reactions 
may invoke a more prolonged pressor 
response.'"

Based upon these competing viewpoints, the Board, in February 
2000, requested an opinion from a medical expert associated 
with VA (VHA opinion letter).  In April 2000, a VHA opinion 
letter was received from L. Katz, M.D., Associate Chief of 
Staff/Ambulatory Care.  In his letter, Dr. Katz indicated 
that his qualifications included being a Diplomate in 
Internal Medicine and Nephrology and a designation of 
Clinical Specialist in Hypertension.  Based upon his review 
of the veteran's claims folder, including all of the medical 
treatment reports and opinions therein, Dr. Katz concluded 
that the veteran's "PTSD and hypertension are not related."   
He noted that the veteran has essential hypertension, which 
was not diagnosed until "almost 30 years" after his traumatic 
war experiences.  He also indicated that he did not believe 
that the veteran's hypertension had any relationship to the 
veteran's other service-connected disabilities.  
Specifically, he stated "[t]his patient has had chronic pain 
for many years; I do not think that such pain would lead to 
development of hypertension so many years after the patient's 
pain first occurred."  Dr. Katz also concluded that he did 
not think that the veteran's current hypertension had been 
aggravated by any of the veteran's service-connected 
disorders.

In September 2000, the Board requested an opinion from an 
independent medical expert (IME opinion letter).  In November 
2000, an IME opinion letter was submitted herein jointly by 
D. Battle, M.D., Specialist in Clinical Hypertension, and K. 
Rosner, M.D., Fellow, Nephrology & Hypertension.  Based upon 
their review of the veteran's claims file, including all of 
the medical treatment reports and opinions therein, they 
reached the following conclusions: (1) it is less likely than 
not that the veteran's hypertension was primarily caused by 
his service-connected conditions; and (2) it is at least as 
likely as not that the veteran's hypertension has been 
aggravated by his service-connected disabilities.  In support 
of their conclusions, Drs. Battle and Rosner indicated that 
"the literature does provide evidence for an association 
between PTSD and hypertension.  No causal relationship, 
however, has been established."  They noted that the 
veteran's post service treatment reports revealed multiple 
prescriptions for non-steroidal anti-inflammatory drugs 
(NSAID) for treatment of his service-connected chronic 
pain/arthritis.  They further noted:

NSAID's are known to cause sodium 
retention and enhance the vasoconstrictor 
responses to pressor hormones, antagonize 
the affects of other antihypertensive 
drugs and may interfere with blood 
pressure control (Radack, et al; Ann Int 
Med 107: 628-635, 1987).  Two meta-
analysis have demonstrated that NSAID's 
lead to increases in mean arterial 
pressures by 4-5 mm Hg (Pope, et al; Arch 
Int Med 153: 477-484, 1993 and Johnson 
AG, et al; Ann Int Med 121: 289-300, 
1994).

They also noted that the veteran's service-connected 
disabilities have likely led to a more sedentary lifestyle 
then he may have otherwise chosen, which would certainly lend 
itself to a greater tendency to obesity and worsening of 
blood pressure control.  Thus, they indicated, "[i]t is 
reasonable to ascertain that natural progress of his disease 
has been affected by his previously mentioned disabilities."

II.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims 
(Court).  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant. See Madden v. Gober, 125 F.3d 1477 (Fed.Cir.1997) 
and cases cited therein.  Furthermore, as the Court has 
pointed out, the Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record or adequate quotation from recognized 
medical treatises. See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), overruled on other grounds by Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When, after consideration 
of all of the evidence and material of record in an 
appropriate case before VA, there is an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098 (2000) 
(to be codified at 38 U.S.C. §5107);  38 C.F.R. §§ 3.102, 4.3 
(2000); see also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

A.  Veterans Claims Assistance Act of 2000

On November 9, 2000, while this case was pending on appeal at 
the Board, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
Thus, the veteran is entitled to have his claim adjudicated 
in accordance with this legislation.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

After reviewing the veteran's claims file, the Board 
concludes that the RO has complied with the notice and duty 
to assist provisions contained in the new law as they relate 
to the veteran's claims herein. See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The RO has obtained 
all relevant medical evidence identified by the veteran, has 
scheduled him for the necessary medical examinations and 
obtained multiple medical opinions in order to make a 
determination herein.  The Board concludes, therefore, that 
no prejudice to the veteran will occur by the Board's 
consideration of his case at this time. See Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  All 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098 (2000) (to be codified 
at 38 U.S.C. §5107).

B.  Claims for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2000).

Hypertension may be presumed to have been incurred during 
active military service if manifested to a degree of 10 
percent within the first year following active service. 38 
U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2000).

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, on 
the basis of "aggravation," and on a "presumptive" basis. 38 
U.S.C.A. §§ 101(16), 1110, 1131, 1153 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.307, 3.309 
(2000).  In addition, service connection may be established 
on a secondary basis for a disability, shown to be 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2000).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (2000).  
Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303(d) (2000); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Service connection may also be established on the basis of 
aggravation.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304, 3.306 (2000).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 C.F.R. § 3.306(a) (2000).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
Such evidence includes medical facts and principles, which 
may be considered to determine whether the increase is due to 
the natural progress of the condition. 38 C.F.R. § 3.306(b) 
(2000).

Further, VA regulations provide that a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition." 38 C.F.R. § 3.310 (2000); see Anderson 
v. West, 12 Vet. App. 491, 495 (1999); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  With regard to a claim 
for secondary service connection, a claimant must provide 
competent evidence that the secondary condition was caused by 
the service-connected condition. See Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-
17 (1995).

After reviewing all of the evidence of record, the Board 
concludes that the evidence of record does not support the 
conclusion that the veteran's hypertension was caused by his 
service-connected conditions.  In this regard, the Board 
finds that a preponderance of the evidence submitted herein 
goes against this theory of causation.  In reaching this 
conclusion, the Board relies primarily on the well-reasoned 
and researched conclusions found in both the VHA opinion 
letter, received in April 2000, from L. Katz, M.D., Diplomate 
in Internal Medicine and Nephrology and Clinical Specialist 
in Hypertension; and the IME opinion letter received in 
November 2000, from both D. Battle, M.D., Specialist in 
Clinical Hypertension, and K. Rosner, M.D., Fellow, 
Nephrology & Hypertension.  As indicated by Dr. Katz, the 
veteran has essential hypertension, which was not diagnosed 
until "almost 30 years" after his traumatic war experiences.  
Dr. Katz's opinion also noted:

While there are some reports that 
hypertension may occur in individuals 
with PTSD, there is no good evidence that 
PTSD actually causes hypertension.  It is 
most likely that hypertension in patients 
with PTSD is unrelated to the PTSD.

In the IME opinion letter, Drs. Battle and Rosner indicated 
that "the literature does provide evidence for an 
association between PTSD and hypertension.  No causal 
relationship, however, has been established."  Given the 
detailed nature of these reports, the stated qualifications 
of the examiners, and the thoroughness of their analytical 
findings, the Board finds these two opinions far outweigh the 
contradictory opinions offered herein regarding the 
underlying causation of the veteran's hypertension. See 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

The Board notes, however, that the there is significant 
evidence of record indicating that the veteran's hypertension 
has been aggravated by his service-connected disabilities.  
The IME opinion letter concluded that it is at least as 
likely as not that the veteran's hypertension has been 
aggravated by his service-connected disabilities.  In support 
of this conclusion, Drs. Battle and Rosner indicated that the 
veteran's post service treatment reports revealed multiple 
prescriptions for non-steroidal anti-inflammatory drugs 
(NSAID) for treatment of his service-connected chronic 
pain/arthritis.  They further noted:

NSAID's are known to cause sodium 
retention and enhance the vasoconstrictor 
responses to pressor hormones, antagonize 
the affects of other antihypertensive 
drugs and may interfere with blood 
pressure control (Radack, et al; Ann Int 
Med 107: 628-635, 1987).  Two meta-
analysis have demonstrated that NSAID's 
lead to increases in mean arterial 
pressures by 4-5 mm Hg (Pope, et al; Arch 
Int Med 153: 477-484, 1993 and Johnson 
AG, et al; Ann Int Med 121: 289-300, 
1994).

They also noted that the veteran's service-connected 
disabilities have likely led to a more sedentary lifestyle 
than he may have otherwise chosen, which would certainly lend 
itself to a greater tendency to obesity and worsening of 
blood pressure control.  Thus, they indicated, "[i]t is 
reasonable to ascertain that natural progress of his disease 
has been affected by his previously mentioned disabilities."

The Board also notes that a considerable amount of evidence 
of record does not support the conclusion that the veteran's 
hypertension was caused or affected by his service-connected 
conditions.  For instance, the VHA opinion letter concluded 
that the veteran's hypertension has not been aggravated by 
any of his service-connected disabilities.

Under the circumstances present by this case, the Board finds 
that the evidence of record is in relative equipoise.  That 
is, the evidence for and against the appellant's claim is 
equally balanced.  Where there is an approximate balance of 
positive and negative evidence regarding a material issue, 
the benefit of the doubt in resolving that issue shall be 
given to the appellant. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098 (2000) 
(to be codified at 38 U.S.C. §5107).  Thus, through 
application of the benefit of the doubt doctrine, the Board 
finds that the appellant's current hypertension has been 
aggravated by his service-connected disabilities. 
Accordingly, entitlement to service connection for 
hypertension is warranted.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 
216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).


ORDER

Service connection for hypertension, secondary to or 
aggravated by the veteran's service-connected disabilities, 
is granted.


REMAND

A.  Veterans Claims Assistance Act of 2000

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

B.  Need for Additional Medical Examination and Medical 
Evidence

Where the record does not satisfactorily reveal the current 
state of the claimant's disabilities, fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
also Seals v. Brown, 8 Vet. App. 291, 295 (1995).  

In this case, the veteran's most recent VA examination of the 
spine was conducted in December 1997.  The report of this 
examination noted a fairly normal range of motion in the 
lumbar spine.  X-ray examination of the spine performed at 
that time revealed only mild arthritic changes.  The report 
concluded with a diagnosis, in pertinent part, of chronic low 
back pain with mild degenerative arthritis.

Subsequent pleadings filed by the veteran argue that his 
condition is much worse than indicated by the December 1997 
VA examination.  In this regard, a treatment summary report 
submitted from A. Conrad, M.D., dated one month before the VA 
examination, noted that the range of motion in the veteran's 
spine was 40 to 60 percent below normal.  A treatment report 
from J. Aldrete, M.D., dated in September 1998, indicated 
that an MRI revealed "bulging discs at the L3-L4, L4-L5 and 
L5-S1 levels plus advanced osteoarthritic changes throughout 
the lumbosacral spine that include the facet joints."  The 
report also noted "evidence of motor neuropathy in 
electrodiagnostic studies that confirm the clinical 
impression of lumbar plexus radiculopathy."

Under these circumstances, and given the passage of time 
since the December 1997 examination, the Board concludes that 
additional VA examinations are needed to determine the 
severity of the veteran's service-connected back strain, low 
back pain with degenerative arthritis.   Furthermore, the 
Board concludes that the RO should contact the appellant 
requesting information regarding all medical treatment he has 
received for his service-connected back strain, low back pain 
with degenerative arthritis, during the course of this 
appeal.  See 38 U.S.C.A. § 5103A(c) (2000).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain from the 
appellant, the names and addresses of all 
medical care providers who have treated 
him for his service-connected back 
strain, low back pain with degenerative 
changes, during the course of this 
appeal.  After securing the necessary 
release(s), the RO should attempt to 
obtain these records, and in particular 
any records regarding this treatment from 
a VA medical facility. 

2.  Thereafter, the RO should schedule 
the appellant for VA orthopedic and 
neurological examinations to determine 
the current severity of his service-
connected back strain, low back pain with 
degenerative changes. The claims folder 
and a copy of this remand must be made 
available to and reviewed by the 
examining physician(s) in conjunction 
with the requested examinations.  All 
appropriate diagnostic tests and studies 
deemed necessary by the physician(s) to 
render the opinions requested, and to 
assess the severity of the appellant's 
service-connected conditions, to include 

neurological testing, repeat bone scan 
and x-rays, if appropriate, should be 
conducted.

All pertinent symptomatology and medical 
findings should be reported in detail, to 
include any related or existing 
neurological-peripheral nerve, muscular- 
strength, and/or arthritic inflammation 
impairment in the affected joints.  In 
accordance with the DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
reports must contain information 
pertaining to any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
and pain with use, and provide an opinion 
as to how these factors result in any 
limitation of motion and/or loss of 
function.  If the appellant describes 
flare-ups of pain, the examiner(s) should 
offer an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  Moreover, 
the examining physician(s) should be 
requested to include a complete and 
detailed discussion of all functional 
limitations associated with the 
appellant's spine, in a general sense, 
including precipitating and aggravating 
factors (i.e., movement, activity and 
repeated use), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions from 
pain on motion, and the effect each 
disability has upon the appellant's daily 
activities.

In that these examinations are to be 
conducted for compensation rather than 
for treatment purposes, the examining 
physician(s) should be advised to address 
the functional impairment of the 
appellant's spine and other disabilities 
in correlation with the applicable 
musculoskeletal diagnostic criteria set 
forth in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2000).  
The examining physician(s) should address 
the degree of severity and medical 
findings that specifically correspond to 
the criteria listed in the Rating 
Schedule for limitation of motion, etc., 
and any other related musculoskeletal 
impairment pursuant to the applicable 
diagnostic codes found under 38 C.F.R. § 
4.71a, as well as for any existing 
neurological impairment, as is 
appropriate based on the medical 
findings.  The examiner(s) must conduct 
range of motion (ROM) testing, and should 
report the exact ROM of the spine in all 
motions, including forward flexion, 
backward extension, lateral flexion and 
rotation.  The ROM results should be set 
forth in degrees, and the report should 
include information as to what is 
considered "normal" range of motion. 

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

4.  The RO should then readjudicate the 
appellant's claim remaining on appeal.   
If the benefit sought on appeal remains 
denied the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to any 
remaining issue then on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

